         Case 1:17-cr-00104-PAE Document 30 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      17-CR-104 (PAE)
                       -v-
                                                                          ORDER
 WALTER GADDY,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       It is hereby ORDERED that the defendant in the above captioned case, USM Number

78372-054, has been sentenced to a term of imprisonment of “Time Served plus one day”, and

therefore is to be released, subject to any detainers, on Wednesday, December 23, 2020.


       SO ORDERED.

                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: December 22, 2020
       New York, New York
